DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 162 and 163.  Note that while the reference numerals are on the page with Figure 2, they are not directed to any particular portion of the drawing.  Additionally, the specification and claims refer to port and starboard shovels; however, only one shovel is shown.  This feature must be shown or the limitations canceled from the claims.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The claims are replete with recitations which appear to be redundant and it is not clear how these recitations further limit the apparatus and what scope they present.  In claim 2, these include, but are not necessarily limited to: “wherein the plurality of chassis structures form the wheeled” (lines 3-4) are unclear; “the wheeled snow shovel is a wheeled structure” (line 2), since “wheeled” (first recitation) denotes wheeled and a shovel is already within the scope of “structure”; “are assembled into a rolling structure” (lines 9-10 and 15) not only includes further redundant language, but is also written as a process (i.e., “are assembled”) improperly placed within a product claim; recitations of “is a mechanical structure” are also narrative and redundant since it is unclear how these recitations further defines chassis and handle, among other structures.  It is also unclear how a “grip structure” further defines a handle structure, since the purpose of a handle structure is to be gripped by a user.  Similarly, it is unclear how “a bladed structure” further defines a “shovel structure.”  
The recitation of “primary sense of direction” in line 8 of claim 2 is narrative and indefinite.  A structure does not have a “sense” of direction.  That a snow shovel has an intended directional use is inherent; therefore, the purpose and grammar regarding this recitation are unclear.
	Note that these are examples from claim 2 only.  Additional attention is directed to the use of the term “disk-shaped” in further dependent claims, as it is unclear how the particular elements conform to the recitations of this shape.  There are also other improper process type recitations included in the product claims.  Rather than using positively recited steps, the examiner suggests using the phrase “configure to” perform the process steps.  For example, with 
	While the use of nautical directions is awkward in snow shovel claims, these recitations are not indefinite, with the exception of  “bow” recitations.  For example, “the shovel structure forms a bow,” appears to contradict the standard meaning of a bow, since a bow typically denotes a curved or arcing type surface, rather than the linear bladed edge as shown.  
It is unclear what applicant intends for “jib” to denote, since no parts meet the standard definitions thereof.  These recitations have not been further treated on the merits.  Applicant repeatedly claims a part, then states that the part “is” some feature by a different name.  Simply applying multiple names for a single part not only does not further limit the recitations, but also presents vague and indefinite recitations because it is unclear what applicant intends to claim, if anything, with these renaming recitations.  Recitations which simply rename a component have not been further treated on the merits.
The above examples are not a comprehensive listing of indefinite issues.  The claims are replete with awkward, indefinite and often redundant recitations.  Thorough revision is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campos et al. (U.S. Patent 9,238,894).  
Campos discloses a wheeled snow shovel having chassis structures (12) with a handle (142) and a shovel (18) attached thereto (Figure 1, for example).
There are wheels (16).
There are opposing chassis structures (A, B) connected by a plurality of braces (134, 136, 138).
The handles are configured in the manner of claim 4 (Figure 10, for example).
Claim 5 does not appear to further limit parent claim 4 for the reasons discussed in the drawing objection and 112 rejection, above.
Claim 6 does not appear to further limit the claims, since claim 3 recites the opposing chassis configuration.
It is not clear if claim 7 further limits the parent claims.  The braces are rigid and wheels allow rolling.  
There are axle mounts (100).
As best understood in view of the extensive issues of indefiniteness, claims 9-12 appear to be met by Campos.
Regarding claim 13, if a user stepped on an upper brace, it appears the shovel structure would move up and down in response to applied or released pressure.  This is sufficient to meet the functional recitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campos, as applied above.
Campos does not teach D handles; however, as exemplified by claim 15 recitations that the handles are “commercially known,” it is clear this is not a patentable feature.  It would have been obvious to one of ordinary skill at the time of the invention to have used any known handle in order to obtain a desired fit for a user.
The springs (108) meet the recitations of the shock absorbers.
As best understood in view of the extensive issues of indefiniteness, Campos meets the recitations of claims 17-19.
Regarding claim 20, Campos uses holes and fasteners for connecting adjacent components.  It would have been obvious to one of ordinary skill at the time of the invention to have used holes and fastening components arranged as claimed in order to attach the blade as desired, as is known in the prior art.  There is nothing patentable with respect to assembling components with fasteners through holes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach various snow shovel arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671